


116 HR 8785 IH: Building Back American Manufacturing Act
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8785
IN THE HOUSE OF REPRESENTATIVES

November 19, 2020
Ms. Finkenauer (for herself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To direct the Secretary of Commerce to establish a committee to evaluate the manufacturing capacity for products and industries that are crucial to the resilience of the United States during national emergencies or severe disruptions in global trade, and for other purposes.


1.Short titleThis Act may be cited as the Building Back American Manufacturing Act or B–BAM Act. 2.Committee on Building Back American Manufacturing (a)EstablishmentNot later than 90 days after the date of the enactment of this section, the Secretary of Commerce, in consultation with the Secretary of Defense and the Secretary of Labor, shall establish an advisory committee to be known as the Committee on Building Back American Manufacturing (in this section referred to as the Committee).
(b)Membership
(1)CompositionThe Committee shall be composed of the following: (A)The Secretary of Defense, or the Secretary’s designee.
(B)The Secretary of Commerce, or the Secretary’s designee. (C)The Secretary of Labor, or the Secretary’s designee.
(D)The Secretary of Health and Human Services, or the Secretary’s designee. (E)The Secretary of Homeland Security, or the Secretary’s designee.
(F)The Secretary of Transportation, or the Secretary’s designee. (G)The Secretary of the Treasury, or the Secretary’s designee.
(H)The Secretary of Energy, or the Secretary’s designee. (I)The Administrator of the Small Business Administration, or the Administrator’s designee.
(J)The Chairman of the Federal Trade Commission, or the Chairman’s designee. (K)Two members who represent organized labor, to be selected and appointed by the Labor Advisory Committee for Trade Negotiations and Trade Policy.
(L)Two members each, appointed by— (i)the Speaker of the House of Representatives;
(ii)the minority leader of the House of Representatives; (iii)the majority leader of the Senate; 
(iv)the minority leader of the Senate; and (v)the President of the United States.
(M)The head of any other agency or a designee as determined by the Secretary of Commerce, in consultation with the Secretary of Defense and the Secretary of Labor. (2)RequirementsOf the 10 members appointed under paragraph (1)(L), the members shall be comprised of the following:
(A)Individuals with expertise in private industry. (B)Individuals with experience working with State and local governments.
(C)Academics and those with research experience in this field. (D)Members of a trade group or association.
(c)DutiesThe Committee shall carry out the following duties: (1)Review and report on the strength, integrity, and capacity of the manufacturing base of the United States and supply chain for crucial, strategic resources and products in the United States as identified by the Committee, including—
(A)identifying strategic resources that are obtained or purchased from a foreign person or imported into the United States; (B)reporting on the benefits of increasing production of strategic resources identified under subparagraph (A) in the United States;
(C)identifying single-point-of-failure, vulnerabilities, or areas where there is a threat of disruption in the distribution and supply chain of strategic resources and ways to diversify manufacturing and supply chains; and (D)assessing workforce readiness and the availability of high-skilled labor. 
(2)Develop proposals to diversify production lines within the United States, including— (A)the potential benefits of various tax credits;
(B)long-term and low-interest rates loans; (C)grants;
(D)investments in workforce development; (E)research and technology sharing agreements; and
(F)any other proposals that support and attract investment in manufacturing in the United States. (3)Consider methods to increase consumer awareness of products made in the United States and the benefits the purchase of these products has on communities and workers, including—
(A)strengthening the enforcement of Made in U.S.A. claims by the Federal Trade Commission; and (B)improving the information that retailers provide to consumers on the country of origin of products, including those for online sales. 
(4)Recommend policy proposals to improve production and acquisition of materials and products in the United States that have been identified by the Committee to be critical products and supplies where access can be severely limited in the event of global supply chain disruption. (5)Determine resulting workforce needs to improve the production and acquisition of such materials and products in the United States.
(6)Review ways to disseminate best practices, technical expertise, funding, or financing opportunities, and foster industry collaborations that improve the competitiveness of manufacturers in the United States. (7)Review existing domestic content policies and report on the following:
(A)Ways to improve compliance with the policy or policies. (B)The processes and considerations for granting waivers under law.
(C)Identify programs, materials, and products not currently covered by applicable United States preference laws and regulations. (D)Provide recommendations to extend similar provisions that would increase the use of goods sourced, manufactured, or assembled in the United States to programs, materials, and products according to subparagraph (C).
(d)Critical products and suppliesThe Committee shall identify products and industries to be further developed that are critical for United States national and economic interests, including— (1)defense war-time production;
(2)materials and products for construction and infrastructure projects; (3)raw materials and supplies required for the production of technology that the Committee determines is critical; and
(4)products and materials needed to respond to a pandemic or other global health crisis. (e)ReportsNot later than 1 year after the date on which the Committee is established, and every 2 years thereafter for 4 years, the Committee shall submit to Congress a report—
(1)that details the findings of the Committee and include recommendations for policies and actions to improve manufacturing independence in the United States for products that the Committee has determined are critical to meet identified targets; and (2)that details how to strengthen the requirements for United States content under section 313 of title 23, United States Code, or chapter 83 of title 41, United States Code (commonly referred to as the Buy American Act).
(f)TerminationThe Committee shall terminate on the date on which the final report is submitted pursuant to subsection (e).   